Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims
In the application, Claims 1, 5, 6, 7, 9, 11, 14, 16, 18, and 20 have been amended to rectify antecedent basis claim objections as follows:
Regarding Claim 1, line 4, the existing language:
“a moveable airflow baffle being attached to an associated electronic enclosure;”
Has been amended to:
-- a moveable airflow baffle being attached to the associated electronic enclosure; -- 

Regarding Claim 1, line 6, the existing language:
“of a replaceable component for concurrent maintenance actions, without being detached or”
Has been amended to:
-- of a replaceable component for the concurrent maintenance actions, without being detached or -- 

Regarding Claim 5, line 2, the existing language:
“airflow baffle free floating during normal operations.”
Has been amended to:
-- the airflow baffle free floating during normal operations. -- 

Regarding Claim 6, line 3, the existing language:
“airflow baffle returning to its position for normal operations when the moveable airflow baffle is”
Has been amended to:
-- airflow baffle returning to its hanging position for the normal operations when the moveable airflow baffle is -- 

Regarding Claim 7, line 2, the existing language:
“airflow baffle prevents a top cover of the associated electronic enclosure from being installed in”
Has been amended to:
-- airflow baffle prevents the top cover of the associated electronic enclosure from being installed in -- 

Regarding Claim 9, line 2, the existing language:
“airflow baffle is formed of a flexible material having sufficient rigidity and strength to prevent a”
Has been amended to:
-- airflow baffle is formed of a flexible material having sufficient rigidity and strength to prevent the
Regarding Claim 11, line 4, the existing language:
“providing a moveable airflow baffle being attached to an associated electronic enclosure;”
Has been amended to:
-- providing a moveable airflow baffle being attached to the associated electronic enclosure; -- 

Regarding Claim 11, line 6, the existing language:
“replaceable component for concurrent maintenance actions, without being detached or removed”
Has been amended to:
-- replaceable component for the concurrent maintenance actions, without being detached or removed -- 

Regarding Claim 14, line 2, the existing language:
“moveable airflow baffle includes preventing a top cover of the associated electronic enclosure from being”
Has been amended to:
-- moveable airflow baffle includes preventing the top cover of the associated electronic enclosure from being -- 

Regarding Claim 16, line 3, the existing language:
“having sufficient rigidity and strength to prevent a top cover of the associated electronic”
Has been amended to:
-- having sufficient rigidity and strength to prevent the top cover of the associated electronic -- 

Regarding Claim 18, line 2, the existing language:
“airflow baffle includes a free end of the moveable airflow baffle free floating during normal”
Has been amended to:
-- airflow baffle includes a free end of the moveable airflow baffle free floating during the normal -- 

Regarding Claim 20, line 32, the existing language:
“position for normal operations when the moveable airflow baffle is not held open.”
Has been amended to:
-- hanging position for the normal operations when the moveable airflow baffle is not held open.-- 

Allowable Subject Matter
Claims 1, 11, and all associated dependent claims are allowed.
The following is an examiner’s statement of reasons for allowance:
The art of record fails to render obvious the claimed combination of a structure for implementing electronic enclosure cooling containment for concurrent maintenance actions with a top cover of an associated electronic enclosure removed as recited in Claim 1
the structural and operative relationship between the associated electronic enclosure, the top cover, and the moveable airflow baffle, wherein the moveable airflow baffle is moveable to an open position over at least a partial length of the replaceable component for maintenance actions and a normal operation position hanging down over at least a partial length of the replaceable component, wherein only a bottom portion of the moveable airflow baffle is contacted by a portion of airflow flowing through the associated electronic enclosure.
The art of record fails to render obvious the claimed combination of a method for implementing electronic enclosure cooling containment for concurrent maintenance actions with a top cover of an associated electronic enclosure removed as recited in Claim 11 specifically:
the operative relationship between the associated electronic enclosure, the top cover, and the provided moveable airflow baffle, wherein the moveable airflow baffle is moved to an open position over at least a partial length of the replaceable component for maintenance actions and a normal operation position hanging down over at least a partial length of the replaceable component, wherein only a bottom portion of the moveable airflow baffle is contacted by a portion of airflow flowing through the associated electronic enclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Remarks filed 12/06/2021, have been fully considered and are persuasive.  The rejections of the claims have been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA K TIGHE whose telephone number is (571)272-9476.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D.K.T./
Examiner, Art Unit 3762
03/08/2022

/AVINASH A SAVANI/Primary Examiner, Art Unit 3762